


EXHIBIT 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
This Separation Agreement and General Release of all Claims (this “Agreement”)
is entered into by and among Dice Holdings, Inc. (the “Company”), Dice, Inc.,
and Scot W. Melland (the “Executive”) (collectively, the “Parties”), and is
dated as of July 29, 2013.
WHEREAS, the Executive has been employed by the Company and its subsidiaries
pursuant to that certain Employment Agreement, dated as of October 25, 2002, and
amended as of July 1, 2003, July 9, 2005 and March 31, 2011, between Dice Inc.
and the Executive (as amended from time to time, the “Employment Agreement”);
and
WHEREAS, the Company and the Executive have agreed that the Executive shall
resign his employment with the Company and its subsidiaries effective as of the
close of business on September 30, 2013 (the “Termination Date”); and
WHEREAS, the Company and the Executive have agreed that the Executive shall
continue as a member of the Board of Directors (the “Board”) of the Company
following the Termination Date, subject to removal or termination in accordance
with the Certificate of Incorporation and Bylaws of the Company as in effect
from time to time; and
WHEREAS, the Company and the Executive have agreed that the Executive shall
continue to provide certain consulting services to the Company for a certain
period following the Termination Date as described herein.
NOW, THEREFORE, in consideration of the promises, mutual covenants and other
good and valuable consideration set forth in this Agreement, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
1.
Termination of Employment; Continuation of Board Membership; Consulting
Arrangement.

A.    The Executive’s last day of active employment with the Company and its
subsidiaries shall be the Termination Date. For the avoidance of doubt, through
the Termination Date, the Executive shall continue to receive the same
compensation and perquisites as he is receiving as of the date hereof and shall
continue to be eligible to participate in the employee benefit plans and
arrangements of the Company and each of its subsidiaries (collectively, the
“Company Group”), in accordance with their terms as in effect from time to time.
B.    Effective as of the close of business on the Termination Date, the
Executive shall be deemed to have resigned from any and all titles, positions,
appointments and other positions of responsibility the Executive holds with any
member of the Company Group, whether as an officer, director, employee,
consultant, independent contractor, trustee, fiduciary, agent or otherwise,
other than as a member of the Board. The Executive agrees to take any and all
actions and execute any and all documents as are reasonably necessary to effect
such resignations. Effective as of the close of business on the Termination
Date, the Executive shall have no authority to act on behalf of the Company
Group and shall not hold himself out as having such authority, enter into any
agreement or incur any obligations on behalf of the Company Group, or otherwise
act in an executive or other decision-making capacity with respect to the
Company Group, other than in his capacity as a member of the Board.
C.    The Executive shall continue as a member of the Board of Directors of the
Company following the Termination Date, subject to removal or termination in
accordance with the Certificate of Incorporation and Bylaws of the Company as in
effect from time to time. Effective October 1, 2013, the Executive shall receive
compensation for his service

1

--------------------------------------------------------------------------------




as a member of the Board on the same basis (i.e., cash and equity-based
compensation, treating the Executive as a new Board member effective October 1,
2013 for purposes of the initial equity grant) and subject to the same terms and
conditions as other non-employee members of the Board who receive compensation
from the Company for their Board service.
D.    From the date hereof through the Termination Date, the Executive shall
cooperate with the Company in good faith to transition his duties and
responsibilities to the person who shall succeed the Executive as President and
Chief Executive Officer of the Company. During the three-month period following
the Termination Date (the “Consulting Period”), the Executive shall be
reasonably available (taking into account his other obligations and commitments)
to the Board and the Chief Executive Officer of the Company as reasonably
requested by them from time to time to provide consulting advisory services (the
“Consulting Services”), it being understood that the Executive shall not be
required to provide any Consulting Services on more than one day per week. As
consideration for the Consulting Services, the Company shall pay the Executive
compensation at the rate of $15,000 per month, payable monthly in arrears. The
Company shall reimburse the Executive for documented, out-of-pocket expenses
reasonably incurred by him in the course of performing his Consulting Services,
in accordance with the Company’s policies in effect from time to time with
respect to business expenses, subject to the Company’s requirements with respect
to reporting of such expenses. During the Consulting Period, the Executive
acknowledges that (i) he shall be an independent contractor of the Company and
not an employee of the Company, and nothing contained in this Agreement shall be
construed to imply a joint venture, partnership or principal-agent or employment
relationship between the Company and the Executive, (ii) in such consulting
capacity he shall not have any right to act for, represent or otherwise bind the
Company or any of its affiliates in any manner, and (iii) in such consulting
capacity he shall not be entitled to participate in any employee benefit plans
or programs of the Company or any of its affiliates (other than COBRA or other
coverage as a former employee may be provided in such plans); provided, however,
that the foregoing is not intended to prevent or override the Executive’s
ability to receive compensation from the Company in his capacity as a member of
the Board.
E.    The Executive and the Company hereby acknowledge the expectation that the
Executive’s time commitment to the Company in respect of providing the
Consulting Services and his service as a member of the Board shall not exceed
twenty percent (20%) of the average level of bona fide services the Executive
performed on behalf of the Company during the 36-month period immediately
preceding the Termination Date.
2.
Certain Payments and Benefits.

A.    Pro-Rata Bonus. In consideration for the Executive’s entering into this
Agreement, the Executive shall remain eligible to receive a pro-rata bonus for
calendar year 2013 (based on days elapsed through the Termination Date), based
on actual performance of the Company and the Executive through the Termination
Date (“Pro-Rata Bonus”). Such Pro-Rata Bonus shall be payable in 2014 at the
same time and in the same manner as bonuses are paid to other senior executives
of the Company. For the sake of clarity, Executive’s bonus shall be computed
based on the amount of the bonus pool funding attributable to the financial
performance of the Company (and any portion of the bonus pool that is funded
automatically), but without any adjustments that the compensation committee of
the Board would otherwise be permitted to make (higher or lower) for individual
performance of the Executive.
B.    COBRA. The Executive shall have rights to continuation of coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
or other applicable law at the Executive’s own expense. Except as otherwise
provided herein, as of and after the Termination Date, the Executive shall no
longer participate in,

2

--------------------------------------------------------------------------------




accrue service credit or have contributions made on his behalf under any
employee benefit plan sponsored by any member of the Company Group in respect of
periods commencing on and following the Termination Date, including, without
limitation, any plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code of 1986, as amended, except as may be provided to other
non-executive members of the Board. The Executive shall be entitled to all
benefits accrued up to the Termination Date to the extent vested, under all
employee benefit plans of any member of the Company Group, in accordance with
the terms of such plans. Effective as of the Termination Date the Executive
shall not be entitled to any other benefits or perquisites from the Company
Group, except as may be provided to other non-executive members of the Board.
C.    Restrictive Covenant Payment. As additional consideration for Executive’s
agreement to enter into this Agreement, and specifically for Executive’s
agreement to extend the duration of his non-competition and non-solicitation
obligations as described in Section 5 below, the Company shall pay the Executive
the amount of $270,375 (the “Restrictive Covenant Payment”), payable in cash
within 10 days following the Effective Date (as defined in Section 8G hereof).
D.    Accrued Obligations. As soon as reasonably practicable following the
Termination Date, or such earlier date as may be required by applicable state
statute or regulation, the Executive shall be entitled to receive the payment
and benefits described below (the “Accrued Obligations”):
(a)    any annual base salary or other compensation earned but not paid to the
Executive prior to the Termination Date with such payment being made on the
first regularly scheduled payroll date occurring following the Termination Date;
(b)    payment for any accrued but unused vacation days, with such payment being
made on the first regularly scheduled payroll date occurring following the
Termination Date; and
(c)    any legitimate business expenses that remain unreimbursed as of the
Termination Date that are submitted for reimbursement in accordance with Company
Group policy within 30 days from the Termination Date.
For the avoidance of doubt, the Accrued Obligations described in this Section 2D
are not intended to result in any duplication of any payments or benefits
described in this Agreement or any compensation or benefits plans, policies,
programs, agreements or arrangements of the Company Group. In the event of the
Executive’s death prior to the payment in full of the Accrued Obligations,
subject to compliance with the expense reimbursement policy referenced in
Section 2D(c) for the portion of any Accrued Obligations that are legitimate
business expenses that remain unreimbursed as of the Termination Date, the
unpaid portion of the Accrued Obligations shall be paid, at the time and in the
manner specified in this Section 2D, to the Executive’s estate.
E.    The Executive acknowledges, agrees and confirms that the payments and
benefits from and after the Termination Date as set forth in this Agreement
includes all compensation due and owing to the Executive from the Company Group
with respect to his employment with the Company Group and under the Employment
Agreement and from any and all other sources of entitlement from the Company
Group, in each case, from and after the Termination Date (except with respect to
his continued service as a member of the Board), including but not limited to
all wages, salary, commissions, bonuses, incentive payments, equity payments,
expense reimbursements, leave, vacation and sick pay, severance pay or any other
payments and benefits. The Executive further acknowledges and agrees that the
Company Group

3

--------------------------------------------------------------------------------




has satisfied all of its obligations owed to the Executive pursuant to the
Employment Agreement and otherwise related to his employment with the Company
Group as of and through the date hereof.
F.    The Company will pay the Executive’s legal fees and expenses incurred in
connection with the negotiation and preparation of this Agreement, in an
aggregate amount not to exceed $10,000. The Executive agrees that, as provided
in Section 4, if he does not provide the Second Release (or if he revokes it
such that it does not become irrevocable) within the timeframe contemplated by
Section 8G, then he shall be obligated to repay (within 10 days following the
last date on which the Second Release was to be provided pursuant to Section 8G)
to the Company the payments made by the Company under this Section 2F.
3.
Treatment of Equity-Based Awards.

A.    Notwithstanding the provisions of the Company’s equity plans (“Equity
Plans”) pursuant to which the Executive has previously received grants of
options to purchase Company common stock (“Stock Options”) and awards of
restricted shares of Company common stock (“Restricted Stock”), and the award
agreements evidencing such grants (the “Award Agreements”), the Executive’s
outstanding awards of Stock Options and Restricted Stock shall continue to vest
in accordance with their terms through March 31, 2014, subject to the
Executive’s continued employment through the Termination Date and continued
service as a member of the Board through any applicable vesting date (provided,
that the Board shall give due and meaningful consideration to a request by the
Executive to accelerate (but shall not be obligated to accelerate) the vesting
of any unvested awards of Stock Options and Restricted Stock (which would have
otherwise vested by March 31, 2014) in connection with any earlier departure by
Executive from the Board). Effective as of March 31, 2014 (or, if earlier, the
date that the Executive ceases to be a member of the Board), any then unvested
awards of Stock Options and Restricted Stock shall immediately terminate and be
cancelled without any consideration therefor (unless otherwise determined by the
Board).
B.    All Stock Options and shares of Restricted Stock shall immediately vest
upon Executive’s resignation as a member of the Board following a request from
the Company (other than if such termination is for Cause (as defined in the
Employment Agreement)).
C.    Notwithstanding the terms of the Equity Plans and the Award Agreements
relating to outstanding Stock Options, the vested Stock Options may continue to
be exercisable (in accordance with all other terms of the Equity Plans and Award
Agreements) until the earlier of (i) June 30, 2015 and (ii) the expiration of
the originally scheduled term of the applicable Stock Options, and shall
thereafter immediately expire and terminate to the extent unexercised.
D.    Except as specifically provided herein, the Stock Options and Restricted
Stock shall be treated in accordance with the terms of the Equity Plans and the
Award Agreements.
4. Release Conditions. For the avoidance of doubt, the Pro-Rata Bonus described
in Section 2A, the Restrictive Covenant Payment described in Section 2C, the
legal fees reimbursement described in Section 2F and the treatment of the Stock
Options and Restricted Stock described in Section 3, are conditioned upon the
Executive’s execution and delivery of this Agreement (which includes the general
waiver and release of claims provided in Section 8 of this Agreement) and
non-revocation of such release by the Executive during the seven-day revocation
period set forth in Section 8F below, and the execution and delivery and
non-revocation of the Second Release described in Section 8G below.
Notwithstanding anything to the contrary in this

4

--------------------------------------------------------------------------------




Agreement, if the Executive does not execute and deliver this Agreement so that
it becomes effective in accordance with Section 8F (and the Second Release so
that it becomes effective in accordance with Section 8G), then the Executive
shall not be entitled to receive any payments or benefits described in Sections
2A, 2C, 2F or 3, and the Company Group shall not have any further obligations to
the Executive under this Agreement (including under Sections 2A, 2C, 2F and 3)
except as otherwise required by applicable law (and any payments made to the
Executive under Sections 2A, 2C, 2F and 3 shall be required to be repaid by the
Executive to the Company); provided, that any such revocation shall have no
effect on the effective termination of the Executive’s employment as of the
Termination Date.
5.    Survival of Certain Provisions of the Employment Agreement; Extension of
Restrictive Covenants.
A.    The Executive acknowledges and agrees that, except as otherwise
specifically provided in this Agreement, the provisions of the Employment
Agreement that are contemplated by their terms to survive the Termination Date
(including, without limitation, the non-competition covenant in Section 5(a)
thereof and the non-solicitation covenant in Section 5(b) thereof) shall remain
in full force and effect and are incorporated herein as binding material terms,
and the Executive shall remain subject to the obligations contained therein
regardless of whether the Executive signs or revokes this Agreement; provided,
that the parties hereto agree that (i) the duration of the covenants set forth
in Sections 5(a) and 5(b) of the Employment Agreement shall be extended and
apply until the expiration of the 18-month period following the Termination
Date, (ii) for purposes of Section 5(a) of the Employment Agreement only, “the
business of the Company” shall be limited to the businesses in which the Company
(or any of its subsidiaries) participate as of the Termination Date (or in which
the Executive knows that the Company or any of its subsidiaries have as of the
Termination Date taken affirmative steps to enter (including Board presentations
or action, or corporate planning at the senior management level)), and
(iii) notwithstanding anything in Section 5(a) of the Employment Agreement to
the contrary, the Executive shall be permitted to provide services to a person
or entity that is engaged in a business that is competitive with the business of
the Company so long as (x) the Executive does not provide services in respect of
such competitive business and (y) the Executive does not have any supervisory
responsibility for or otherwise advise or give any relevant information to any
personnel of such competitive business) . The Executive hereby agrees that prior
to commencing employment with, or commencing to provide services to, any other
person or entity during any period during which the Executive remains subject to
any of the covenants set forth in Section 5 of the Employment Agreement (as
modified by this Agreement), the Executive shall provide such employer with
written notice of such provisions of the Employment Agreement and this Agreement
(which may be effected by advising such prospective employer of the location of
the publicly filed agreements) with a copy of such notice or advice delivered
simultaneously to the Company, and the Executive authorizes the Company Group to
do the same.
B.    Notwithstanding anything herein or in the Employment Agreement to the
contrary, the Parties acknowledge and agree that Section 13 of the Employment
Agreement (Indemnification) shall survive the Termination Date and shall remain
in full force and effect.
6.    Non-Disparagement; Confidentiality; Return of Property. Without limiting
the generality of Section 5 hereof (including the application of the surviving
provisions of the Employment Agreement), the Executive further agrees as
follows:
A.    The Executive hereby agrees from the date hereof through the

5

--------------------------------------------------------------------------------




expiration of the 18-month period following the Termination Date (a) not to
participate or engage in any trade or commercial disparagement of the business
or operations of any member of the Company Group; and (b) not to make any
disparaging remarks or communications of any type concerning any member of the
Company Group or any of the officers, directors, employees, partners, members,
managers, shareholders or agents of any member of the Company Group. Nothing in
this Section 6A shall not prohibit disclosure (i) as may be ordered by any
regulatory agency or court or as required by other lawful process, or (ii) as
may be necessary for the prosecution of claims relating to the performance or
enforcement of this Agreement.
B.    The Executive hereby agrees not to disclose, make known, discuss or relay
any of the discussions leading up to this Agreement, to anyone other than
members of the Executive’s immediate family and/or the Executive’s tax advisor
or attorney, provided that those to whom the Executive makes such disclosure
agree to keep said information confidential and not disclose it to others. The
Company hereby agrees not to disclose, make known, discuss or relay any of the
discussions leading up to this Agreement, to anyone other than the Company’s tax
advisor or attorney, provided that those to whom the Company makes such
disclosure agree to keep said information confidential and not disclose it to
others. The foregoing shall not prohibit disclosure (i) as may be ordered by any
regulatory agency or court or as required by other lawful process, or (ii) as
may be necessary for the prosecution of claims relating to the performance or
enforcement of this Agreement.
C.    The Executive hereby agrees to deliver to the Company as soon as
practicable and in no event later than the Termination Date, and retain no
copies of, any memoranda, notes, lists, records and other documents or papers
(and all copies thereof), including items stored in computer memories, in
smartphones, on microfilm or by other means, made or compiled by the Executive,
or made available to the Executive relating to the Company Group, its business
or the Executive’s position at the Company Group, and all equipment and property
of any member of the Company Group which may be in the Executive’s possession or
under the Executive’s control, whether at the Company Group's offices, the
Executive’s home or elsewhere, including all such papers, work papers, notes,
documents, telephones, computers and any other equipment in the Executive’s
possession. The Executive agrees that all such material is and shall remain the
property of the Company Group. Notwithstanding anything herein to the contrary,
the Executive shall be permitted to retain and utilize for his personal use
(i) his Company-provided cellular telephone and shall be permitted to retain his
cell phone number (which the Company will promptly following the Termination
Date transfer to the Executive), (ii) copies of publicly-filed documents, and
personnel and benefits-type documents applicable to the Executive, and (iii) his
rolodex (including any electronic version thereof).
7. Remedies and Injunctive Relief. The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 5 and 6 hereof.
The Executive agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the goodwill,
confidential information and other legitimate interests of the Company Group;
that each and every one of those restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent the Executive from obtaining
other suitable employment during the period in which the Executive is bound by
these restraints. The Executive therefore agrees that the Company Group, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants, without having to post bond. The Parties
further agree that, in the event that any provision of Sections 5 or 6 hereof
shall be determined by a court of competent jurisdiction to be

6

--------------------------------------------------------------------------------




unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.
8.
Acknowledgment and Release.

A.    In consideration of the Company’s agreement to provide the Executive with
compensation and benefits under this Agreement to which the Executive would not
otherwise be entitled (in the absence of the Executive’s agreement to the terms
of this Section 8), and except with respect to the Executive’s and the Company’s
obligations arising under or preserved in this Agreement, the Executive, for and
on behalf of himself and his heirs and assigns, hereby waives and releases any
common law, statutory or other complaints, claims, charges or causes of action
arising out of or relating to the Executive’s employment or termination of
employment with, or his serving in any capacity in respect of, any member of the
Company Group, both known and unknown, in law or in equity, which the Executive
may now have or ever had against any member of the Company Group or any
shareholder, partner, member, employee, director, manager, agent or officer of
any member of the Company Group (collectively, the “Releasees”) from the
beginning of time to the date hereof. This includes, but is not limited to,
(i) any claim for any severance benefit which but for this Agreement might have
been due the Executive under any previous agreement executed by and between any
member of the Company Group and the Executive; (ii) any discrimination claim
based on race, religion, color, national origin, age, sex, sexual orientation or
preference, disability, or other protected class, or retaliation; (iii) any
complaint, charge or cause of action arising out of his employment with the
Company Group under the Age Discrimination in Employment Act of 1967 (“ADEA”),
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Employee Retirement Income Security Act of 1974,
the Equal Pay Act of 1963, the Family and Medical Leave Act of 1993, the Worker
Adjustment and Retraining Notification Act of 1988, and the Sarbanes-Oxley Act
of 2002, all as amended; (iv) any claim for wrongful termination, back pay,
future wage loss, and injury subject to relief under the Workers’ Compensation
Act; and (v) any claim under any other common law, public policy, contract
(whether oral or written, express or implied) or tort law and/or any other
local, state or federal law, regulation or ordinance. By signing this Agreement
the Executive acknowledges that he intends to waive and release any rights known
or unknown he may have against the Releasees under these and any other laws.
B.    Notwithstanding Section 8A, all of the Executive’s rights to (i)
indemnification under the Employment Agreement, By-Laws and/or Charter or
Certificate of Incorporation of any member of the Company Group; (ii) the
payments and benefits under this Agreement; (iii) accrued vested benefits under
employee benefit plans of the Company Group subject to the terms and conditions
of such plans and applicable law; (iv) coverage under the Company’s directors
and officers liability insurance policy in accordance with the terms of such
policy; and (v) bring claims that may not be released by law, in each case under
(i), (ii), (iii), (iv), and (v) shall continue.
C.    The Executive acknowledges that he has not filed any complaint, charge,
claim or proceeding against any of the Releasees before any local, state or
federal agency, court or other body relating to his employment or the
termination thereof (each individually a “Proceeding”). The Executive represents
that he is not aware of any basis on which such a Proceeding could reasonably be
instituted. The Company acknowledges that it has not filed any complaint,
charge, claim or proceeding against the Executive before any local, state or
federal agency, court or other body relating to his employment or the
termination thereof, and represents

7

--------------------------------------------------------------------------------




that it is not aware of any basis on which such a complaint, charge, claim or
proceeding could reasonably be instituted.
D.    The Executive (i) acknowledges that he will not initiate or cause to be
initiated on his behalf any Proceeding and will not participate in any
Proceeding, in each case, except as required by law; and (ii) waives any right
he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”). Further, the Executive
understands that by entering into this Agreement, he will be limiting the
availability of certain remedies that he may have against the Company Group and
also limiting his ability to pursue certain claims against the Releasees.
Notwithstanding the above, nothing in this Section 8 shall prevent the Executive
from (i) initiating or causing to be initiated on his behalf any complaint or
Proceeding against the Company Group before any local, state or federal agency,
court or other body challenging the validity of the waiver of his claims under
ADEA contained in this Agreement (but no other portion of such waiver), or
(ii) initiating or participating in an investigation or Proceeding conducted by
the EEOC.
E.    The Executive acknowledges that he has been given twenty-one (21) days
from the date of receipt of this Agreement to consider all the provisions of
this Agreement and, if he executes this Agreement prior to the expiration of
such twenty-one (21) day period, he does hereby knowingly and voluntarily waive
said twenty-one (21) day period. The Parties each agree that the modifications
to this Agreement from the version previously distributed to the Executive do
not restart such twenty-one (21) day period. THE EXECUTIVE FURTHER ACKNOWLEDGES
THAT HE HAS READ THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY GROUP
TO CONSULT AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING
UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE
RELEASEES, AS DESCRIBED IN THIS SECTION 8 AND THE OTHER PROVISIONS HEREOF. THE
EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER
WHATSOEVER TO SIGN THIS AGREEMENT AND THE EXECUTIVE AGREES TO ALL OF ITS TERMS
VOLUNTARILY.
F.    The Executive shall have seven (7) days from the date of his execution of
this Agreement to revoke this Agreement, including the release given under this
Section 8 with respect to all claims referred to herein (including, without
limitation, any and all claims arising under ADEA). If not so revoked during
such seven-day period, this Agreement shall become effective on the eighth (8th)
day following the Executive’s execution of this Agreement. If the Executive
revokes this Agreement including, without limitation, the release given under
this Section 8 (or the Second Release), the Executive will be deemed not to have
accepted the terms of this Agreement, including any action required of the
Company Group by any Section of this Agreement. For the sake of clarity, no
payments or benefits under Section 2A, 2C or 3 shall be provided unless and
until the release provided under this Section 8 and the Second Release have been
delivered and become irrevocable.
G.    The Executive further agrees that he will execute and deliver, as within
45 days following the Termination Date, a second waiver and general release in
the form attached hereto as Exhibit A (the “Second Release”). For purposes
hereof, the date of effectiveness of the Second Release shall be referred to as
the “Effective Date.”

8

--------------------------------------------------------------------------------




9. Representations of the Executive; Advice of Counsel. The Executive
represents, warrants and covenants that as of the date hereof (i) the Executive
has the full right, authority and capacity to enter into this Agreement and
perform the Executive’s obligations hereunder, (ii) the Executive is not bound
by any agreement that conflicts with or prevents or restricts the full
performance of the Executive’s duties and obligations to the Company Group
hereunder and (iii) the execution and delivery of this Agreement shall not
result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which the Executive is subject.
B.    Prior to execution of this Agreement, the Executive was advised by the
Company Group of the Executive’s right to seek independent advice from an
attorney of the Executive’s own selection regarding this Agreement. The
Executive acknowledges that the Executive has entered into this Agreement
knowingly and voluntarily and with full knowledge and understanding of the
provisions of this Agreement after being given the opportunity to consult with
counsel. The Executive further represents that in entering into this Agreement,
the Executive is not relying on any statements or representations made by any of
the Company Group’s directors, managers, officers, employees, members,
shareholders, partners or agents which are not expressly set forth herein, and
that the Executive is relying only upon the Executive’s own judgment and any
advice provided by the Executive’s attorney. The Executive acknowledges that
except as set forth expressly herein, no promises or representations have been
made to him in connection with his separation from the Company Group, or the
terms of this Agreement.
10.
Miscellaneous.

A.    Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
If to the Company Group:
Dice Holdings, Inc.
1040 Avenue of the Americas, 16th Floor
New York, New York 10018
Attn: General Counsel
If to the Executive:

Scot W. Melland
417 Silvermine Road
New Canaan, CT 06840
With a copy (which shall not constitute notice) to:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attn: Jordan A. Messinger
or such other address or to the attention of such other person as the recipient
Party shall have specified by prior written notice to the sending Party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

9

--------------------------------------------------------------------------------




B.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Parties, their respective heirs, successors and permitted assigns. This
Agreement is personal to the Executive and shall not be assignable by the
Executive, except for the assignment by will or the laws of descent and
distribution of any accrued pecuniary interest of the Executive, and any
assignment in violation of this Agreement shall be void.
C.    Taxes. The Executive shall be responsible for the payment of any and all
required federal, state, local and foreign taxes incurred, or to be incurred, in
connection with any amounts payable to the Executive under this Agreement
(including self-employment taxes in respect of compensation payments for his
Board service and the Consulting Services). Notwithstanding any other provision
of this Agreement, the Company Group may withhold from amounts payable under
this Agreement all federal, state, local and foreign taxes, including without
limitation any applicable employment taxes that are required to be withheld by
applicable laws and regulations.
D.    Severability. In the event that any provision of this Agreement is
determined to be invalid or unenforceable, the remaining terms and conditions of
this Agreement shall be unaffected and shall remain in full force and effect. In
addition, if any provision is determined to be invalid or unenforceable due to
its duration and/or scope, the duration and/or scope of such provision, as the
case may be, shall be reduced, such reduction shall be to the smallest extent
necessary to comply with applicable law, and such provision shall be
enforceable, in its reduced form, to the fullest extent permitted by applicable
law.
E.    Non-Admission of Wrongdoing. Nothing contained in this Agreement shall be
deemed or construed as an admission of wrongdoing or liability on the part of
the Executive or on the part of any member of the Company Group.
F.    Governing Law; Venue; Waiver of Trial by Jury. This Agreement shall be
deemed to be made in the State of New York, and the validity, interpretation,
construction and performance of this Agreement in all respects shall be governed
by the laws of the State of New York without regard to its principles of
conflicts of law. No provision of this Agreement or any related document will be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or drafted such provision. Except as
otherwise specifically provided herein, the Executive and the Company each
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or, if subject matter
jurisdiction in that court is not available, in any state court located within
the Borough of Manhattan, New York) over any dispute arising out of or relating
to this Agreement. Except as otherwise specifically provided in this Agreement,
the Parties undertake not to commence any suit, action or proceeding arising out
of or relating to this Agreement in a forum other than a forum described in this
Section 10F; provided, however, that nothing herein shall preclude the Company
from bringing any suit, action or proceeding in any other court for the purposes
of enforcing the provisions of this Section 10F or enforcing any judgment
obtained by the Company. The agreement of the Parties to the forum described in
this Section 10 is independent of the law that may be applied in any suit,
action, or proceeding and the Parties agree to such forum even if such forum may
under applicable law choose to apply non-forum law. The Parties hereby waive, to
the fullest extent permitted by applicable law, any objection which they now or
hereafter have to personal jurisdiction or to the laying of venue of any such
suit, action or proceeding brought in an applicable court described in this
Section 10F, and the Parties agree that they shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court. The Parties agree that, to the fullest extent permitted by applicable

10

--------------------------------------------------------------------------------




law, a final and non-appealable judgment in any suit, action or proceeding
brought in any applicable court described in this Section 10F shall be
conclusive and binding upon the Parties and may be enforced in any other
jurisdiction. The Parties hereto irrevocably consent to the service of any and
all process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 10A. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding arising out of or relating to
this Agreement. Each party hereto (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
party would not, in the event of any action, suit or proceeding, seek to enforce
the foregoing waiver and (ii) acknowledges that it and the other party hereto
has been induced to enter into this Agreement by, among other things, the mutual
waiver and certifications in this Section 10F. Each party shall bear its own
costs and expenses (including reasonable attorneys’ fees and expenses) incurred
in connection with any dispute arising out of or relating to this Agreement
(except to the extent that a court orders one of the parties to pay the fees,
costs and expenses of the other party).
G.    Entire Agreement. This Agreement and the provisions of the Employment
Agreement incorporated herein, the Equity Plans and the Award Agreements are the
entire agreement between the Parties with respect to the subject matter hereof
and contains all agreements, whether written, oral, express or implied, between
the Parties relating thereto and supersedes and extinguishes any other agreement
relating thereto, whether written, oral, express or implied, between the Parties
or between any member of the Company Group and the Executive. For the avoidance
of doubt, the Executive reaffirms his understanding that the waiver and release
provided in Section 8A of this Agreement (and the Second Release) will prevent
the Executive from receiving, under any agreement other than this Agreement, any
severance or similar payments or benefits from the Company Group including
without limitation under any other prior agreements, whether written, oral,
express or implied. Other than this Agreement and the provisions of the
Employment Agreement incorporated herein, there are no agreements of any nature
whatsoever between the Executive and the Company Group that survive this
Agreement. This Agreement may not be modified or amended, nor may any rights
under this Agreement be waived, except in a writing signed and agreed to by the
Parties.
H.    Counterparts. This Agreement may be executed by one or more of the Parties
hereto on any number of separate counterparts and all such counterparts shall be
deemed to be one and the same instrument. Each Party hereto confirms that any
facsimile copy of such Party’s executed counterpart of this Agreement (or its
signature page thereof) shall be deemed to be an executed original thereof.
11.
Section 409A.

A.    This Agreement is intended to satisfy the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) with respect to
amounts, if any, subject thereto and shall be interpreted and construed and
shall be performed by the Parties consistent with such intent. If either Party
in good faith notifies the other in writing that one or more or the provisions
of this Agreement contravenes any Treasury Regulations or guidance promulgated
under Section 409A or causes any amounts to be subject to interest, additional
tax or penalties under Section 409A, the Parties shall promptly and reasonably
consult with each other, and shall use their efforts to reform the provisions of
this Agreement, as appropriate, to (a) maintain to the extent reasonably
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A or increasing the costs to the Company Group and
(b) to the extent reasonably practicable, to avoid the imposition of any

11

--------------------------------------------------------------------------------




interest, additional tax or other penalties under Section 409A upon the
Executive or the Company. Notwithstanding the foregoing, in no event shall any
member of the Company Group indemnify or be responsible for any taxes imposed on
the Executive under Section 409A.
B.    Any payment or benefit due upon a termination of the Executive’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided to the Executive only upon a “separation
from service” as defined in Treasury Regulation § 1.409A‑1(h). Each payment made
under this Agreement shall be deemed to be a separate payment for purposes of
Section 409A. Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation § 1.409A‑1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A‑1 through
A-6.
C.    Notwithstanding anything to the contrary in this Agreement or elsewhere,
any payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or
(C) (relating to certain reimbursements and in-kind benefits) shall be paid or
provided to the Executive only to the extent that the expenses are not incurred,
or the benefits are not provided, beyond the last day of the second calendar
year following the calendar year in which the Executive’s “separation from
service” occurs; and provided further that such expenses are reimbursed no later
than the last day of the third calendar year following the calendar year in
which the Executive’s “separation from service” occurs. To the extent any
expense reimbursement or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year, in no event
shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which the Executive incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit.
[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]

12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the day and the year first above written.
DICE HOLDINGS, INC.
By: /S/ Brian P. Campbell
Name: Brian P. Campbell
Title: Vice President and General Counsel
DICE, INC.
By: /S/ Brian P. Campbell
Name: Brian P. Campbell
Title: Vice President and General Counsel
SCOT W. MELLAND
By: /S/ Scot W. Melland
Date: July 29, 2013



[Signature page to Scot Melland Separation Agreement]

--------------------------------------------------------------------------------




Exhibit A

Release of Claims
Capitalized terms used in this Release of Claims (this “Release”) that are not
defined herein have the meanings given to them in that certain Separation
Agreement and General Release of all Claims Agreement (the “Agreement”), dated
as of July 29, 2013, by and among Dice Holdings, Inc., Dice, Inc. and Scot W.
Melland.
A.    In consideration of the Company’s agreement to provide the Executive with
compensation and benefits under the Agreement to which the Executive would not
otherwise be entitled (in the absence of the Executive’s agreement to the terms
of this Release), and except with respect to the Executive’s and the Company’s
obligations arising under or preserved in this Agreement, the Executive, for and
on behalf of himself and his heirs and assigns, hereby waives and releases any
common law, statutory or other complaints, claims, charges or causes of action
arising out of or relating to the Executive’s employment or termination of
employment with, or his serving in any capacity in respect of, any member of the
Company Group, both known and unknown, in law or in equity, which the Executive
may now have or ever had against any member of the Company Group or any
shareholder, partner, member, employee, director, manager, agent or officer of
any member of the Company Group (collectively, the “Releasees”) from the
beginning of time to the date hereof. This includes, but is not limited to,
(i) any claim for any severance benefit which but for this Agreement might have
been due the Executive under any previous agreement executed by and between any
member of the Company Group and the Executive; (ii) any discrimination claim
based on race, religion, color, national origin, age, sex, sexual orientation or
preference, disability, or other protected class, or retaliation; (iii) any
complaint, charge or cause of action arising out of his employment with the
Company Group under the Age Discrimination in Employment Act of 1967 (“ADEA”),
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Employee Retirement Income Security Act of 1974,
the Equal Pay Act of 1963, the Family and Medical Leave Act of 1993, the Worker
Adjustment and Retraining Notification Act of 1988, and the Sarbanes-Oxley Act
of 2002, all as amended; (iv) any claim for wrongful termination, back pay,
future wage loss, and injury subject to relief under the Workers’ Compensation
Act; and (v) any claim under any other common law, public policy, contract
(whether oral or written, express or implied) or tort law and/or any other
local, state or federal law, regulation or ordinance. By signing this Agreement
the Executive acknowledges that he intends to waive and release any rights known
or unknown he may have against the Releasees under these and any other laws.
B.    Notwithstanding paragraph A, all of the Executive’s rights to (i)
indemnification under the Employment Agreement, By-Laws and/or Charter or
Certificate of Incorporation of any member of the Company Group; (ii) the
payments and benefits under the Agreement; (iii) accrued vested benefits under
employee benefit plans of the Company Group subject to the terms and conditions
of such plans and applicable law; (iv) coverage under the Company’s directors
and officers liability insurance policy in accordance with the terms of such
policy; and (v) bring claims that may not be released by law, in each case under
(i), (ii), (iii), (iv), and (v) shall continue.
C.    The Executive acknowledges that he has not filed any complaint, charge,
claim or proceeding against any of the Releasees before any local, state or
federal agency, court or other body relating to his employment or the
termination thereof (each individually a

A-1

--------------------------------------------------------------------------------




“Proceeding”). The Executive represents that he is not aware of any basis on
which such a Proceeding could reasonably be instituted.
D.    The Executive (i) acknowledges that he will not initiate or cause to be
initiated on his behalf any Proceeding and will not participate in any
Proceeding, in each case, except as required by law; and (ii) waives any right
he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”). Further, the Executive
understands that by entering into this Release, he will be limiting the
availability of certain remedies that he may have against the Company Group and
also limiting his ability to pursue certain claims against the Releasees.
Notwithstanding the above, nothing in this Release shall prevent the Executive
from (i) initiating or causing to be initiated on his behalf any complaint or
Proceeding against the Company Group before any local, state or federal agency,
court or other body challenging the validity of the waiver of his claims under
ADEA contained in this Release (but no other portion of such waiver), or
(ii) initiating or participating in an investigation or Proceeding conducted by
the EEOC.
E.    The Executive acknowledges that he has been given twenty-one (21) days
from the date of receipt of this Release to consider all the provisions of this
Release and, if he executes this Release prior to the expiration of such
twenty-one (21) day period, he does hereby knowingly and voluntarily waive said
twenty-one (21) day period. The Parties each agree that the modifications to
this Release from the version previously distributed to the Executive do not
restart such twenty-one (21) day period. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT
HE HAS READ THIS RELEASE AND THE AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE
COMPANY GROUP TO CONSULT AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING
BELOW HE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM
AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN THIS RELEASE AND THE OTHER
PROVISIONS HEREOF. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT AND THE EXECUTIVE
AGREES TO ALL OF ITS TERMS VOLUNTARILY.
F.    The Executive shall have seven (7) days from the date of his execution of
this Release to revoke this Release with respect to all claims referred to
herein (including, without limitation, any and all claims arising under ADEA).
If not so revoked during such seven-day period, this Release shall become
effective on the eighth (8th) day following the Executive’s execution of this
Release. If the Executive revokes this Release, the Executive will be deemed not
to have accepted the terms of the Agreement, including any action required of
the Company Group by any Section of the Agreement. For the sake of clarity, no
payments or benefits under Section 2A, 2C or 3 of the Agreement shall be
provided unless and until the Release has been delivered and become irrevocable.


/s/ Scot W. Melland    
    Scot W. Melland
    Date: 10/1/13 (not to be signed before October 1, 2013)


A-2